                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 1 of 48 Page ID #:1



                                                                                    1   Carla M. Wirtschafter (SBN 292142)
                                                                                        Email: cwirtschafter@reedsmith.com
                                                                                    2   REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3   Los Angeles, CA 90067-6078
                                                                                        Telephone: (310) 734-5200
                                                                                    4   Facsimile: (310) 734-5299
                                                                                    5   Kirsten R. Rydstrom (Pro hac vice pending)
                                                                                        Email: krydstrom@reedsmith.com
                                                                                    6   Richard A. Graham (Pro hac vice pending)
                                                                                        Email: rgraham@reedsmith.com
                                                                                    7   Reed Smith Centre, 225 Fifth Ave
                                                                                        Pittsburgh, PA 15222
                                                                                    8   Telephone: (412) 288-3131
                                                                                        Facsimile: (412) 288-3063
                                                                                    9
                                                                                        Attorneys for Plaintiffs
                                                                                   10   Philips North America LLC and Koninklijke
                                                                                        Philips N.V.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                             UNITED STATES DISTRICT COURT
                                                                                   12
                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13
                                                                                                                        SOUTHERN DIVISION
                                                                                   14
                                                                                        PHILIPS NORTH AMERICA LLC, a              Case No.: 8:19-cv-01765
                                                                                   15   Delaware Company, and
                                                                                        KONINKLIJKE PHILIPS N.V., a               COMPLAINT FOR:
                                                                                   16   Company of the Netherlands,
                                                                                                                                  (1) TRADEMARK INFRINGEMENT –
                                                                                   17                     Plaintiffs,                 15 U.S.C. § 1125(a), 15 U.S.C. 1114;
                                                                                   18         vs.                                 (2) FALSE DESIGNATION OF ORIGIN
                                                                                                                                      – 15 U.S.C. § 1125(a);
                                                                                   19   KPI HEALTHCARE INC., a California
                                                                                        Corporation; KPI HEALTHCARE               (3) FALSE ADVERTISING –
                                                                                   20   ECOMMERCE, INC., a California                 15 U.S.C. § 1125(a);
                                                                                        Corporation; and DOES 1-10,
                                                                                   21   inclusive,                                (4) CIRCUMVENTING A
                                                                                                                                      TECHNOLOGICAL MEASURE –
                                                                                   22                     Defendants.                 17 U.S.C. § 1201;
                                                                                   23                                             (5) MODIFYING COPYRIGHT
                                                                                                                                      MANAGEMENT INFORMATION –
                                                                                   24                                                 17 U.S.C. § 1202; AND
                                                                                   25                                             (6) TRADE SECRET
                                                                                                                                      MISAPPROPRIATION –
                                                                                   26                                                 18 U.S.C. § 1836;
                                                                                   27                                             (7) VIOLATIONS OF CALIFORNIA’S
                                                                                                                                      UNIFORM TRADE SECRET ACT –
                                                                                   28                                                 CALIFORNIA CIVIL CODE § 3426,

                                                                                                                                -1-                             US_ACTIVE-145776994

                                                                                                                              COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 2 of 48 Page ID #:2



                                                                                    1                                              ET. SEQ.
                                                                                    2                                         (8) VIOLATION OF CALIFORNIA
                                                                                                                                  PENAL CODE §§ 484(A) AND
                                                                                    3                                             496(A)
                                                                                    4                                         (9) UNFAIR COMPETITION – CAL.
                                                                                                                                  BUS. & PROF. C. § 17200
                                                                                    5
                                                                                                                              (10) DECEPTIVE TRADE
                                                                                    6                                            PRACTICES – FALSE
                                                                                                                                 ADVERTISING – CAL. BUS. &
                                                                                    7                                            PROF. C. § 17500
                                                                                    8                                         JURY TRIAL DEMANDED.
                                                                                    9

                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                             -2-
                                                                                                                          COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 3 of 48 Page ID #:3



                                                                                    1         Plaintiffs Philips North America LLC (“Philips USA”) and Koninklijke Philips
                                                                                    2   N.V. (“Philips N.V.”) (hereinafter, collectively the “Plaintiff” or “Philips”), allege as
                                                                                    3   follows against Defendants KPI Healthcare Inc. and KPI Healthcare Ecommerce, Inc.
                                                                                    4   which upon information and belief, also currently do and have done business under
                                                                                    5   the fictitious names and/or names KPI Ultrasound, LLC, KPI Ultrasound, Inc., and/or
                                                                                    6   KPI Healthcare Holdings, Inc. (collectively “Defendants” or “KPI”):
                                                                                    7         1.     Philips is a well-known leader in the business of developing,
                                                                                    8   manufacturing, selling, supporting, maintaining, and servicing medical imaging
                                                                                    9   systems used at hospitals and medical centers. Philips’ systems include Philips’
                                                                                   10   proprietary hardware and software, which are necessary to operate, service, and repair
                                                                                   11   Philips’ systems.     Philips’ proprietary software enables certain functions on the
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   ultrasound systems, which can only be modified by Philips, and the software enables
                                                                                   13   Philips to control, update and track its ultrasound systems in the marketplace. Philips’
REED SMITH LLP




                                                                                   14   customers pay for enabled features and additional options.
                                                                                   15         2.     Philips’ high quality products and proprietary software has made Philips
                                                                                   16   a trusted producer, manufacturer, and supplier of medical imaging systems worldwide,
                                                                                   17   and in the course of Philips’ business, Philips has garnered substantial goodwill and
                                                                                   18   has advertised and marketed worldwide the Philips’ goods and services under the
                                                                                   19   Philips trademarks.
                                                                                   20         3.     In a fraudulent and intentional scheme to trade off of Philips’ reputation
                                                                                   21   and goodwill, and to steal Philips’ proprietary software to make a profit, KPI uses its
                                                                                                               1
                                                                                   22   international affiliates to import Philips’ ultrasound systems into the United States.
                                                                                   23   Once in the United States, KPI illegally and without Philips’ consent hacks into
                                                                                   24   Philips’ proprietary software to modify, tamper with and alter Philips’ ultrasound
                                                                                   25   systems to enable software features and to sell the modified Philips’ ultrasound
                                                                                   26

                                                                                   27   1 Philips has never granted KPI nor any KPI affiliate distribution rights in the United
                                                                                        States, and KPI’s foreign affiliates have never been permitted to share Philips’
                                                                                   28   intellectual property with KPI.

                                                                                                                                  -3-
                                                                                                                               COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 4 of 48 Page ID #:4



                                                                                    1   systems with the unlicensed features for a profit. KPI is not authorized to sell Philips’
                                                                                    2   ultrasound systems or to tamper with the proprietary software to enable features
                                                                                    3   without Philips’ permission. These modifications create ultrasound systems in
                                                                                    4   configurations Philips has never sold or supported.
                                                                                    5         4.     KPI’s illegal conduct is not limited to tampering with Philips’ proprietary
                                                                                    6   software. KPI also physically alters the ultrasound systems to hide from Philips, and
                                                                                    7   the public, their illegal and unauthorized conduct. Specifically, KPI modifies the
                                                                                    8   serial numbers and other hardware identifiers on the ultrasound systems to obfuscate
                                                                                    9   any trail of KPI’s modifications.
                                                                                   10         5.     KPI then resells the altered ultrasound systems with the modified
                                                                                   11   proprietary software at a discounted price to customers within the United States.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         6.     In furtherance of their brazen scheme, KPI markets and advertises these
                                                                                   13   illegally modified systems using Philips’ name and trademarks to mislead the public
REED SMITH LLP




                                                                                   14   into believing that the products and system configurations KPI is selling are backed by
                                                                                   15   Philips’ reputation for reliability and quality and that they contain the trusted Philips’
                                                                                   16   stamp of approval.
                                                                                   17         7.     Philips brings this action against KPI to put a stop to KPI’s illegal
                                                                                   18   scheme. In addition to recovering damages caused by KPI’s counterfeit products,
                                                                                   19   Philips seeks a permanent injunction prohibiting KPI from using Philips’ trademarks,
                                                                                   20   goodwill, or proprietary material; from misappropriating Philips’ intellectual property;
                                                                                   21   and an order requiring an accounting and return of all Philips’ proprietary material in
                                                                                   22   KPI’s possession, shared by KPI, or obtained by KPI through KPI’s unlawful acts,
                                                                                   23   including an identification of all persons or entities such information has been
                                                                                   24   obtained from or shared with.
                                                                                   25                                       THE PARTIES
                                                                                   26         8.     Plaintiff Philips North America LLC (“Philips USA”) is a Delaware
                                                                                   27   limited liability company, formerly known and doing business as Philips North
                                                                                   28   America Corporation (a Delaware Corporation), with a principal place of business in

                                                                                                                                   -4-
                                                                                                                               COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 5 of 48 Page ID #:5



                                                                                    1   Andover, Massachusetts.       Philips USA’s business includes, among other things,
                                                                                    2   developing, manufacturing, selling, supporting, maintaining, and servicing Philips’
                                                                                    3   medical imaging systems.
                                                                                    4         9.     Plaintiff Koninklijke Philips N.V. (“Philips NV”) is a public limited
                                                                                    5   liability company organized and existing under the laws of the Netherlands, with a
                                                                                    6   principal place of business at High Tech Campus 5, Eindhoven Netherlands 5656 AE.
                                                                                    7   Philips NV is the sole owner of numerous Philips’ subsidiaries, including Plaintiff
                                                                                    8   Philips North America LLC.
                                                                                    9         10.    Based upon publicly available information obtained from the California
                                                                                   10   Secretary of State website and belief, Defendant KPI Healthcare Inc. is a corporation
                                                                                   11   organized and existing under the laws of the State of California, with its principle
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   place of business at 23865 Via Del Rio, Yorba Linda, CA 92887.
                                                                                   13         11.    Based upon publicly available information obtained from the California
REED SMITH LLP




                                                                                   14   Secretary of State website and belief, Defendant KPI Healthcare Ecommerce, Inc. is a
                                                                                   15   corporation organized and existing under the laws of the State of California, with its
                                                                                   16   principle place of business at 23865 Via Del Rio, Yorba Linda, CA 92887.
                                                                                   17         12.    The true names or capacities, whether individual, corporate, associate, or
                                                                                   18   otherwise, of Does 1-10 inclusive, and each of them are unknown to Plaintiffs at this
                                                                                   19   time. Plaintiffs therefore sue Does 1-10 by such fictitious names. Plaintiffs will amend
                                                                                   20   the Complaint to reflect the true names and capacities of said Does 1-10 when that
                                                                                   21   information has been ascertained. Plaintiffs allege upon information and belief that
                                                                                   22   each of Does 1-10 is an agent, co-conspirator, employee and/or partner of Defendants
                                                                                   23   and each other, and each was involved in and caused the wrongdoing alleged herein,
                                                                                   24   and is jointly and severally liable for all of the conduct alleged herein.
                                                                                   25                               JURISDICTION AND VENUE
                                                                                   26         13.    This action is for federal trademark infringement, false designation of
                                                                                   27   origin, and false advertising involving claims arising under the Lanham Act, 15
                                                                                   28   U.S.C. § 1051 et seq., for circumventing a technological measure that effectively

                                                                                                                                   -5-
                                                                                                                                COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 6 of 48 Page ID #:6



                                                                                    1   controls access to a protected work arising under the Digital Millennium Copyright
                                                                                    2   Act (“DMCA”) 17 U.S.C. §§ 1201, 1202 et seq., for trade secret misappropriation
                                                                                    3   under 18 U.S.C. § 1836 et seq., and for violations of California’s Uniform Trade
                                                                                    4   Secret Act, California Civil Code § 3426, et. Seq., California Penal Code §§ 484(a)
                                                                                    5   and 496(a), and California Business and Professions Code §§ 17200 and 17500.
                                                                                    6         14.    This Court has subject matter jurisdiction over this action pursuant to
                                                                                    7   28 U.S.C. §§ 1331 and 1338(a), 17 U.S.C. § 100 et. seq., and 28 U.S.C. §1369
                                                                                    8   (supplemental jurisdiction) and the doctrines of ancillary and pendant jurisdiction.
                                                                                    9         15.    This Court has personal jurisdiction over KPI, because KPI has their
                                                                                   10   principal place of business located in this district. Moreover, KPI has transacted
                                                                                   11   business in this district and committed infringement and tortious acts within the State
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   of California by offering products and/or services using Philips’ federally registered
                                                                                   13   trademarks without permission and knowing that such use is likely to cause consumer
REED SMITH LLP




                                                                                   14   confusion and harm to Philips in this district. Upon information and belief, KPI’s
                                                                                   15   sales representatives target and/or solicit business from California residents. Upon
                                                                                   16   information and belief, KPI’s business in this district includes tampering with Philips’
                                                                                   17   proprietary software and physically altering serial numbers and other hardware
                                                                                   18   identifiers on Philips’ ultrasound systems, disassembling of Philips’ medical device
                                                                                   19   systems by circumvention of technological measures that control access to Philips’
                                                                                   20   protected works and by use of misappropriated trade secrets belonging to Plaintiff.
                                                                                   21         16.    Venue is proper within the Central District of California pursuant to
                                                                                   22   28 U.S.C. § 1391(b)(1) and (2), because Defendants reside in this district and the
                                                                                   23   asserted claims arise from Defendants’ conduct within this district, including the
                                                                                   24   solicitation of business and the promotion of its products and/or services while
                                                                                   25   making unauthorized and infringing use of Plaintiff’s trademarks, copyrights, and
                                                                                   26   trade secrets.
                                                                                   27   ///
                                                                                   28   ///

                                                                                                                                  -6-
                                                                                                                               COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 7 of 48 Page ID #:7



                                                                                    1               BACKGROUND AND FACTS RELATED TO THIS ACTION
                                                                                    2                             ~Background Related to Philips~
                                                                                    3         17.     Philips is well-known in the healthcare industry as a trusted provider of
                                                                                    4   electronic medical imaging devices for use in healthcare facilities by healthcare
                                                                                    5   providers.
                                                                                    6         18.     Philips is among the premier medical imaging device companies in the
                                                                                    7   United States and supplies healthcare providers throughout the United States with
                                                                                    8   medical devices. Philips provides a variety of high quality products that include, but
                                                                                    9   are not limited to, imaging devices such as ultrasound systems, computed tomography
                                                                                   10   (CT) scanners, positron emission tomography (PET) scanners, X-ray machines,
                                                                                   11   magnetic resonance (MR) scanners, and nuclear medicine scanners.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         19.     Philips develops, manufactures, sells, and subsequently supports,
                                                                                   13   maintains, repairs and services these medical imaging systems through proprietary
REED SMITH LLP




                                                                                   14   hardware, software, and trade secrets contained within the proprietary software and
                                                                                   15   hardware.
                                                                                   16         20.     In addition to the specific products and services that Philips offers, the
                                                                                   17   Philips name has also become commonly known as the provider of specific branded
                                                                                   18   lines of medical imaging devices, including high-end and premium ultrasound
                                                                                   19   imaging devices under the “CX,” “HD,” “ClearVue,” “Sparq,” “VISIQ,” “Xperius,”
                                                                                   20   “Affiniti,” and EPIQ product brand names. In addition to these brands, Philips sells
                                                                                   21   refurbished models of these branded products as part of its Diamond Select program.
                                                                                   22   New models and refurbished Diamond Select models of Philips branded ultrasound
                                                                                   23   imaging devices are generally referred to herein as Philips’ “Ultrasound Systems.”
                                                                                   24         21.     In addition to Philips’ Ultrasound Systems, Philips is also commonly
                                                                                   25   known as a provider of specific branded lines of x-ray machines known as the
                                                                                   26   “Integris,” “FD Xpers,” “Selaron,” “Allura,” and “FD Allura” models; of CT and/or
                                                                                   27   PET scanners known as the “Brilliance,” “Ingenuity,” “IQon,” “iCT,” “Big Bore,” and
                                                                                   28   “MX16” models; of a series of magnetic resonance (MR) scanners known as the

                                                                                                                                  -7-
                                                                                                                               COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 8 of 48 Page ID #:8



                                                                                    1   “Ingenia” models; and of a series of nuclear medicine and/or other scanners known as
                                                                                    2   the “BrightView” models.
                                                                                    3         22.   Philips’ refurbished Ultrasound Systems are known to consumers and the
                                                                                    4   public through Philips’ Diamond Select brand program, and Philips has been selling
                                                                                    5   refurbished Ultrasound Systems under the Diamond Select brand name since as early
                                                                                    6   as 2004.
                                                                                    7                      ~Philips’ Federally Registered Trademarks~
                                                                                    8         23.   Philips is the owner of the well-known PHILIPS brand name, which it
                                                                                    9   uses on a wide variety of medical imaging products.
                                                                                   10         24.   For the past eighty years, Philips has continuously and exclusively used
                                                                                   11   the PHILIPS trademarks as the source identifier for the medical devices and
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   accompanying proprietary software they have sold in the U.S. The PHILIPS
                                                                                   13   trademarks have also been continuously and exclusively used as the source identifier
REED SMITH LLP




                                                                                   14   for the brands and Ultrasound Systems described in Paragraphs 20 and 21 above.
                                                                                   15         25.   In addition to the common law rights in the PHILIPS trademark, Philips
                                                                                   16   N.V. owns and authorizes its wholly owned subsidiary Philips USA to use the
                                                                                   17   federally registered trademarks bearing Registration No. 706,721 (registered on
                                                                                   18   November 1, 1960), No. 3,864,315 (registered on October 10, 2010) and No.
                                                                                   19   5,038,342 (registered on September 13, 2016). These registered trademarks include
                                                                                   20   the word mark PHILIPS, and the design mark bearing the Philips’ crest with four-
                                                                                   21   pointed stars (collectively, the “PHILIPS Trademarks”). Philips NV also owns a
                                                                                   22   federally registered trademark for the Philips’ brand EPIQ, Registration No. 5,121,494
                                                                                   23   (registered on January 17, 2017), which has been in continuous use by Philips since at
                                                                                   24   least July 16, 2012. Philips NV also owns a federally registered trademark for the
                                                                                   25   Philips’ brand AFFINITI, Registration No. 4,590,914 (registered on August 26, 2014),
                                                                                   26   which has an international priority claim to July 25, 2013. Philips NV also owns a
                                                                                   27   federally registered trademark for the Philips’ brand XPERIUS, Registration No.
                                                                                   28   5,326,508 (registered on November 7, 2017), which has an international priority claim

                                                                                                                                 -8-
                                                                                                                             COMPLAINT
                                                                                    Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 9 of 48 Page ID #:9



                                                                                    1   to October 26, 2016. Philips NV also owns a federally registered trademark for the
                                                                                    2   Philips’ brand SPARQ, Registration No. 4,611,675 (registered on December 30,
                                                                                    3   2014), which has a priority date of May 5, 2011. The aforementioned product marks
                                                                                    4   shall be referred to collectively as the “PHILIPS PRODUCT Trademarks” and
                                                                                    5   collectively with the PHILIPS Trademarks as the “TRADEMARKS.”
                                                                                    6         26.    Philips USA directs all U.S.-based ultrasound operations on behalf of
                                                                                    7   Philips N.V., including sales, brand marketing, product marketing, product design,
                                                                                    8   public relations, distribution, enforcement, and licensing of and for PHILIPS-branded
                                                                                    9   ultrasound products, including those bearing the TRADEMARKS.
                                                                                   10         27.    Philips has spent considerable time, effort, and money promoting their
                                                                                   11   trademarks and developing customer recognition and goodwill in the same. For at
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   least 80 years, Philips has made continuous, substantial, and ongoing investments in
                                                                                   13   the use, marketing and promoting of the PHILIPS Trademarks through a variety of
REED SMITH LLP




                                                                                   14   media, including written materials, Internet advertising, social media, and
                                                                                   15   presentations to customers and prospective customers at trade shows and conferences.
                                                                                   16   Due to Philips’ exclusive, extensive and continuous use of the PHILIPS Trademarks
                                                                                   17   and the PHILIPS PRODUCT Trademarks, the public has come to recognize the
                                                                                   18   TRADEMARKS as being uniquely associated with Philips.
                                                                                   19       ~Philips Owns Software Copyrights And Has Implemented Strict Access
                                                                                   20                          Controls In The Ultrasound Systems~
                                                                                   21         28.    Philips’ Ultrasound Systems are complex pieces of medical equipment
                                                                                   22   that rely heavily on proprietary software and trade secrets that accompany each
                                                                                   23   system. That software was developed by and is owned by Philips.
                                                                                   24         29.    The specific versions and functionalities of the Ultrasound Systems
                                                                                   25   enabled on a particular system can vary, and Philips licenses the use of features on
                                                                                   26   each specific system. Because the proprietary software enabled on the Ultrasound
                                                                                   27   Systems allows them to function, the proprietary software includes strict access
                                                                                   28   controls to limit access to software features. These access controls also control access

                                                                                                                                  -9-
                                                                                                                              COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 10 of 48 Page ID #:10



                                                                                    1   to optional software which enables certain system features and which Philips licenses
                                                                                    2   to end users for a fee.
                                                                                    3         30.      The Ultrasound Systems that Philips currently sells or that are active in
                                                                                    4   the field are driven by one of two software platforms: (1) Philips Voyager Platform
                                                                                    5   and (2) Philips Common Platform software. Each of these platforms was created by,
                                                                                    6   and is owned by, Philips and includes Philips’ confidential and proprietary
                                                                                    7   information, intellectual property and trade secrets.
                                                                                    8         31.      Each Ultrasound System, whether driven by Voyager Platform software
                                                                                    9   or Common Platform software, includes both model specific features and machine
                                                                                   10   specific set features that Philips enables on each Ultrasound System pursuant to the
                                                                                   11   license that the end user purchases. An Ultrasound System may also support optional
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   hardware add-ons and features, which Philips can enable if the end user purchases an
                                                                                   13   additional license.
REED SMITH LLP




                                                                                   14         32.      Philips uses multiple layers of technological controls to protect Philips’
                                                                                   15   copyright-protected works from unauthorized access. These controls include user
                                                                                   16   specific access codes and hardware-keys, which enable the software access and
                                                                                   17   control features for a particular registered user. These user specific access controls
                                                                                   18   permit access to enabled Philips tools and features based on a user’s registered access
                                                                                   19   authorization level. These controls also include machine specific access controls
                                                                                   20   which permit users access only to the features and tools that have been enabled on a
                                                                                   21   specific device. Philips further protects its trade secrets and proprietary software with
                                                                                   22   both contractual restrictions and access controls which only allow individuals access
                                                                                   23   to informational material consistent with the authorization level of their user
                                                                                   24   credentials.
                                                                                   25         33.      Each specific Ultrasound System includes certain software and hardware
                                                                                   26   features that may only be used when a particular licensable feature is enabled. For
                                                                                   27   each Philips’ Ultrasound System sold, only the licensed features and tools are enabled,
                                                                                   28   and only the specific authorized users of the machine can access the enabled features

                                                                                                                                   - 10 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 11 of 48 Page ID #:11



                                                                                    1   and software options.
                                                                                    2         34.    Philips’ optional licensable features control access to Philips’ proprietary
                                                                                    3   software and limit the options available on each specific Ultrasound System. Features
                                                                                    4   and add-ons that have not been licensed are not accessible on the Ultrasound System
                                                                                    5   or by the authorized user. Any attempt to use an unlicensed feature on an Ultrasound
                                                                                    6   System will result in an error message that the feature is not compatible with the
                                                                                    7   system and/or the machine specific access controls will prevent access to the
                                                                                    8   unlicensed feature.
                                                                                    9         35.    The systems also contains other software features, including trade secret
                                                                                   10   features, which can only be accessed by individuals with the necessary authorization
                                                                                   11   levels. These features include certain proprietary onboard service, calibration, and
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   diagnostic features and tools.
                                                                                   13         36.    Philips has spent considerable time and money creating this software and
REED SMITH LLP




                                                                                   14   developing access controls to limit and control access to these features in the manners
                                                                                   15   described above. Philips meticulously controls who holds a license for specific
                                                                                   16   restricted tools and features, and requires end users to register for authorized access.
                                                                                   17         37.    Unauthorized access to or changes to a Philips Ultrasound Machine or its
                                                                                   18   software puts Philips’ proprietary software and trade secret information at serious risk,
                                                                                   19   and harms Philips’ ability to control access to its proprietary software, and use of its
                                                                                   20   Ultrasound Systems.
                                                                                   21   ~KPI Is Modifying Philips’ Ultrasound Systems and Selling Them For A Profit~
                                                                                   22         38.    Upon information and belief, Philips alleges that each KPI Defendant
                                                                                   23   (and the fictitious names under which they operate) is a member of KPI Healthcare,
                                                                                   24   Inc.’s global network of businesses and KPI’s website advertises KPI Healthcare, Inc.
                                                                                   25   as the “World Headquarters.”         KPI’s global network includes non-U.S. based
                                                                                   26   companies, including KPI Europe and KPI Philippines. KPI’s public presence and
                                                                                   27   website present KPI as a single, unified, international operation that is “expanding
                                                                                   28   globally” from its headquarters in Yorba Linda, California.

                                                                                                                                  - 11 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 12 of 48 Page ID #:12



                                                                                    1         39.    While certain KPI foreign affiliates are or have been licensed distributors
                                                                                    2   of Philips Ultrasound Systems outside of the U.S., they are not authorized to sell,
                                                                                    3   import into, or distribute Ultrasound Systems in the United States. No KPI entities
                                                                                    4   have distribution rights for any Philips systems within the United States.
                                                                                    5         40.    Philips has recently discovered that KPI and/or KPI’s foreign
                                                                                    6   counterparts through KPI are knowingly and intentionally selling modified Ultrasound
                                                                                    7   Systems in the U.S. Philips has not authorized the sale nor the modification of the
                                                                                    8   Ultrasound Systems.      KPI’s unauthorized sale of modified Ultrasound Systems
                                                                                    9   provides customers unauthorized access to proprietary Philips’ software and trade
                                                                                   10   secret information. Upon information and belief, Philips alleges that KPI is profiting
                                                                                   11   from this illegal scheme.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         41.    Upon information and belief, Philips alleges that in order to modify
                                                                                   13   Philips Ultrasound Systems, KPI hacks into those systems by circumventing the
REED SMITH LLP




                                                                                   14   access controls described above, in order to gain access to and modify Philips’
                                                                                   15   software. The modifications to Philips’ software include circumventing additional
                                                                                   16   access controls within Philips’ systems in order to permanently enable optional
                                                                                   17   software tools and features that consumers could only otherwise access by purchasing
                                                                                   18   licenses from Philips or to permanently enable combinations of optional features that
                                                                                   19   consumers could never obtain from Philips, because Philips does not sell or support
                                                                                   20   such combinations.          KPI’s scheme involves intentionally modifying Philips
                                                                                   21   Ultrasound Systems into a configuration never sold or supported by Philips.
                                                                                   22         42.    KPI’s modifications are not limited to the software on the Ultrasound
                                                                                   23   Systems. Upon information and belief Philips alleges that KPI is also altering device
                                                                                   24   serial numbers on the software and physically modifying serial number plates affixed
                                                                                   25   to Philips devices, including non-OEM configurations of software and hardware,
                                                                                   26   tampering with internal serial number and chip identification numbers, and
                                                                                   27   mislabeling Philips devices.
                                                                                   28         43.    KPI is not authorized to distribute these modified Philips Ultrasound

                                                                                                                                 - 12 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 13 of 48 Page ID #:13



                                                                                    1   Systems, and KPI does not and never has held a license to make modifications to
                                                                                    2   Philips Ultrasound Systems or the software that drives them.
                                                                                    3          44.    KPI is not only making unauthorized changes to the Ultrasound Systems,
                                                                                    4   KPI is knowingly and intentionally selling the resulting counterfeit systems for
                                                                                    5   substantially more than such systems were purchased by KPI. In short, KPI is making
                                                                                    6   a profit at the expense of Philips by offering consumers counterfeit systems with
                                                                                    7   unlicensed features that consumers would otherwise have to purchase separately from
                                                                                    8   Philips, and/or with configurations that consumers could never obtain from Philips.
                                                                                    9   KPI then sells the counterfeit ultrasound systems for less than Philips would charge
                                                                                   10   for a comparably licensed model.          KPI is therefore making these unauthorized
                                                                                   11   changes for commercial gain.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12          45.    Upon information and belief, Philips alleges that consumers who
                                                                                   13   purchase KPI’s counterfeit systems believe that Philips is the source of these systems,
REED SMITH LLP




                                                                                   14   and that they are purchasing services from Philips to support and maintain these
                                                                                   15   systems.
                                                                                   16          46.    On May 18, 2018, Philips informed KPI that Philips believes KPI
                                                                                   17   unlawfully was and continues accessing and using Philips software and trade secrets
                                                                                   18   as part of its international scheme of capitalizing on Philips goodwill by reselling the
                                                                                   19   counterfeit ultrasound systems based on modifications made to actual Philips
                                                                                   20   Ultrasound Systems. Over the ensuing months, Philips and KPI exchanged letters, but
                                                                                   21   KPI remains steadfast in their unlawful scheme, leaving Philips with no alternative but
                                                                                   22   to litigate to protect their rights.
                                                                                   23    ~ KPI Is Using Philips’ Well Known Name and the PHILIPS Trademarks and
                                                                                   24     PHILIPS PRODUCT Trademarks to Sell the Modified Ultrasound Systems ~
                                                                                   25          47.    As indicated above, KPI’s conduct is not limited to making counterfeit
                                                                                   26   systems by tampering with and modifying Philips Ultrasound Systems. KPI also sells
                                                                                   27   its counterfeit systems by falsely advertising to the public that KPI and the systems
                                                                                   28   they are selling are affiliated with Philips.

                                                                                                                                    - 13 -
                                                                                                                                 COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 14 of 48 Page ID #:14



                                                                                    1         48.    Upon information and belief, Philips alleges that after making these
                                                                                    2   unauthorized modifications, KPI markets and distributes these machines, encased in a
                                                                                    3   Philips Ultrasound System body and bearing the TRADEMARKS, to purchasers in
                                                                                    4   the United States and elsewhere.
                                                                                    5         49.    In furtherance of these false advertisements, and in order to create the
                                                                                    6   appearance that KPI’s behavior is authorized by Philips, KPI is also using the
                                                                                    7   TRADEMARKS to market and advertise the counterfeit systems without
                                                                                    8   authorization.
                                                                                    9         50.    KPI is not licensed to use of any TRADEMARKS.
                                                                                   10         51.    For example, KPI’s website, at https://www.kpihealthcare.com/philips-
                                                                                   11   diamond-select/, makes prominent use of Philips logo and substantial reference to
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   Philips Diamond Select program in order to sell KPI’s modified ultrasound systems:
                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26         52.    KPI is not a member of Philips Diamond Select program.
                                                                                   27         53.    KPI also falsely represents that the counterfeit systems KPI is selling are
                                                                                   28   “[r]emanufactured by Philips.” They are not.

                                                                                                                                 - 14 -
                                                                                                                              COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 15 of 48 Page ID #:15



                                                                                    1         54.   KPI further falsely provides the below manufacturer commitment from
                                                                                    2   Philips to KPI’s customers, available at the same website as above:
                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6         55.   Moreover, although KPI’s modifications are made without Philips’

                                                                                    7   consent, in order to trade off of the Philips brand and Philips’ reputation for

                                                                                    8   excellence, KPI is advertising to the public that the modified Ultrasound Systems are

                                                                                    9   “re-manufactured by Philips” and “assured with quality by Philips”. These statements

                                                                                   10   are materially false, and lead consumers to believe that KPI’s counterfeit products are

                                                                                   11   backed by the Philips’ name, reputation and brand.
                                                                                              56.   KPI’s website, at https://www.kpihealthcare.com/blog/philips-diamond-
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13   select-ultrasound-machines/, also falsely describes Philips Diamond Select program as
                                                                                        originating jointly from KPI and Philips, and states that the modified Ultrasound
REED SMITH LLP




                                                                                   14

                                                                                   15   Machines are being offered jointly by KPI and Philips:

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                              57.   On the same webpage, KPI falsely advertises: “KPI Healthcare now
                                                                                   28
                                                                                        hosts the Philips Diamond Select program, which provides top-tier, industry-
                                                                                                                                 - 15 -
                                                                                                                              COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 16 of 48 Page ID #:16



                                                                                    1   dominant, remanufactured ultrasound systems at a fraction of the original price …
                                                                                    2   That is why KPI Healthcare offers Philips Diamond Select ultrasound machines to
                                                                                    3   worldwide medical institutions and local healthcare practitioners at an affordable
                                                                                    4   price.”
                                                                                    5           58.     KPI is not the “host” of Philips Diamond Select program.
                                                                                    6           59.     Without authorization, the KPI website also falsely advertises the sales of
                                                                                    7   specific Philips’ Ultrasound System models including the following text: “Contents
                                                                                    8   created by Product Management Team and Marketing Team of KPI Healthcare.
                                                                                    9   Utilization granted from product manufacturer via released brochures, product
                                                                                   10   catalogs, data sheets, etc. KPI has the rights for all contents included on this site and
                                                                                   11   solely owned by KPI Healthcare, and supported by market research completed by
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   their         Marketing     Team.”      See            https://www.kpihealthcare.com/medical-
                                                                                   13   equipment/ultrasound-machines/philips-ultrasound/philips-affiniti-30/.
REED SMITH LLP




                                                                                   14           60.     On both pages of the KPI website identified above, KPI advertises its
                                                                                   15   sale of modified Philips Ultrasound Systems using a video marked with KPI logos.
                                                                                   16           61.     The video displayed is a video that Philips owns and that Philips created
                                                                                   17   (the people shown in the video are Philips’ employees) to market the Philips’
                                                                                   18   Diamond Select program. KPI is using the video without authorization, and has
                                                                                   19   superimposed its logo into the video to falsely advertise to the public that the modified
                                                                                   20   machines KPI is selling are backed by Philips’ reputation for excellence.
                                                                                   21           62.     Exemplar images taken of the video include:
                                                                                   22   ///
                                                                                   23   ///
                                                                                   24   ///
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                      - 16 -
                                                                                                                                 COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 17 of 48 Page ID #:17



                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10      Above: Before pressing play button, this image is displayed on KPI’s website.
                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20           Above: Upon pressing play, the KPI Healthcare logo is displayed.
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                              Above: KPI’s modified Philips video states, “we build it all up again …” also
                                                                                                                               - 17 -
                                                                                                                            COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 18 of 48 Page ID #:18



                                                                                    1   showing text juxtaposed by KPI on its website https://www.kpihealthcare.com/philips-
                                                                                    2                                    diamond-select/
                                                                                              63.   KPI is not licensed or authorized to install software or updates or in
                                                                                    3
                                                                                        anyway modify Philips Diamond Select Ultrasound Systems.             Philips has never
                                                                                    4
                                                                                        licensed KPI any right to use this video, nor has Philips authorized KPI’s modification
                                                                                    5
                                                                                        of this video to include the KPI introduction or the KPI mark in the bottom corner of
                                                                                    6
                                                                                        the   video.    Philips    version     of       this   video   can   be    found     at
                                                                                    7
                                                                                        https://www.usa.philips.com/healthcare/solutions/refurbished-systems/refurbished-
                                                                                    8
                                                                                        systems-ultrasound, and an unmodified image from a Philips’ copy is shown below:
                                                                                    9

                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19
                                                                                              64.   KPI has also made unlicensed use of other Philips copyright protected
                                                                                   20
                                                                                        material in furtherance of KPI’s false advertising scheme. For example, KPI markets
                                                                                   21
                                                                                        and promotes its counterfeit ultrasound machines using the following digital brochure:
                                                                                   22
                                                                                        ///
                                                                                   23
                                                                                        ///
                                                                                   24
                                                                                        ///
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                    - 18 -
                                                                                                                              COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 19 of 48 Page ID #:19



                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25
                                                                                              65.    This brochure belongs to Philips, and is being used by KPI without
                                                                                   26
                                                                                        authorization to purportedly market a Philips Affiniti ultrasound system which KPI is
                                                                                   27
                                                                                        not authorized to sell. Upon information and belief, Philips alleges that the system
                                                                                   28
                                                                                        advertised is a counterfeit system.
                                                                                                                                - 19 -
                                                                                                                              COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 20 of 48 Page ID #:20



                                                                                    1        66.   The actual Philips brochure is shown here:
                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                              - 20 -
                                                                                                                           COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 21 of 48 Page ID #:21



                                                                                    1         67.    Upon information and belief, Philips alleges that KPI’s website and other
                                                                                    2   marketing activities intentionally target U.S. customers, in order to sell the modified
                                                                                    3   and counterfeit Philips Ultrasound Systems to KPI’s U.S. customers.
                                                                                    4         68.    Upon information and belief, Philips alleges that KPI’s customer service
                                                                                    5   representatives also lead inquiring customers to believe that they are talking to a
                                                                                    6   Philips’ employee when such customers call the help desk numbers KPI provides with
                                                                                    7   the sold machines.
                                                                                    8         69.    And upon information and belief, Philips alleges KPI furthers its scheme
                                                                                    9   of marketing KPI’s counterfeit goods through false advertising by unlawfully
                                                                                   10   distributing copies of Philips’ restricted confidential and trade secret software and
                                                                                   11   material to KPI’s customers, material which Philips restricts even from Philips own
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   engineers, and which upon information and belief KPI has obtained by unlawful
                                                                                   13   means including.
REED SMITH LLP




                                                                                   14                                FIRST CAUSE OF ACTION
                                                                                   15                  Trademark Infringement – 15 U.S.C. §§ 1125(a), 1114
                                                                                   16                           (All Plaintiffs Against All Defendants)
                                                                                   17         70.    Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                   18   this complaint as though fully set forth herein this First Cause of Action.
                                                                                   19         71.    As set forth above, since at least 1960, Philips N.V. has owned valid and
                                                                                   20   protectable interests in the PHILIPS Trademarks. Philips USA is authorized to
                                                                                   21   advertise and use the PHILIPS Trademarks as the source identifier for Philips’ goods
                                                                                   22   and services in the United States, including the Ultrasound Systems and
                                                                                   23   accompanying proprietary software described herein. Philips have been continuously
                                                                                   24   and exclusively using the PHILIPS Trademarks as the source identifier for its goods
                                                                                   25   and services for at least the past 80 years.
                                                                                   26         72.    As set forth above, since at least as early as July 2012, Philips N.V. has
                                                                                   27   owned valid and protectable interests in the PHILIPS PRODUCT Trademarks. Philips
                                                                                   28   USA is authorized to advertise and use the PHILIPS PRODUCT Trademarks as the

                                                                                                                                   - 21 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 22 of 48 Page ID #:22



                                                                                    1   source identifier for Philips’ goods and services in the United States, including the
                                                                                    2   Ultrasound Systems and accompanying proprietary software described herein. Philips
                                                                                    3   have been continuously and exclusively using the PHILIPS PRODUCT Trademarks
                                                                                    4   as the source identifier for its goods and services for at least the past 7 years.
                                                                                    5         73.    KPI does not own any of the TRADEMARKS and is not, and never has
                                                                                    6   been, authorized to use the TRADEMARKS.
                                                                                    7         74.    Nevertheless, Defendants are using the TRADEMARKS without
                                                                                    8   authorization in connection with their unlawful scheme to import, modify, and sell
                                                                                    9   KPI’s counterfeit ultrasound machines, which appear to be, but are not, Philips
                                                                                   10   Ultrasound Systems.       When KPI sells these modified systems they bear the
                                                                                   11   TRADEMARKS. KPI intentionally does this in direct competition with Philips and
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   for commercial gain.
                                                                                   13         75.    KPI’s unauthorized use of the TRADEMARKS on these counterfeit
REED SMITH LLP




                                                                                   14   machines, and with its advertising using the TRADEMARKS and name, are part of
                                                                                   15   KPI’s fraudulent scheme to promote and advertise these machines under the guise of
                                                                                   16   being a “host” of Philips Diamond Select program. KPI uses the TRADEMARKS to
                                                                                   17   confuse customers into believing that KPI is a “host” of Philips Diamond Select
                                                                                   18   program and the altered counterfeit machines that KPI is selling have been
                                                                                   19   remanufactured, checked, and are backed by the Philips’ name, brand, and
                                                                                   20   commitment.
                                                                                   21         76.    KPI is also using the TRADEMARKS to confuse consumers into
                                                                                   22   believing that the systems they are offering are the same or similar to products offered
                                                                                   23   by Philips, and KPI is offering their modified counterfeit products at a lower price
                                                                                   24   than comparable Philips products in order to out price Philips.
                                                                                   25         77.    Defendants also make unauthorized use of the TRADEMARKS in their
                                                                                   26   advertisements to sell the modified and counterfeit systems in the healthcare industry
                                                                                   27   (the same industry in which Philips markets and sells the Ultrasound Systems).
                                                                                   28         78.    Upon information and belief, Philips alleges that customers who purchase

                                                                                                                                   - 22 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 23 of 48 Page ID #:23



                                                                                    1   KPI’s counterfeit machines believe that they are purchasing a Philips’ approved
                                                                                    2   Ultrasound System and accompanying software.
                                                                                    3         79.     Defendants’ unauthorized and tortious conduct is likely to cause, has
                                                                                    4   already caused, and is now causing confusion, mistake, and deception among
                                                                                    5   consumers and therefore constitutes an infringement of Philips’ registered
                                                                                    6   TRADEMARKS pursuant to Section 32 of the Lanham Act, 15 U.S.C. § 1114.
                                                                                    7         80.     Defendants’ unauthorized and tortious conduct also has deprived, and
                                                                                    8   will continue to deprive, Philips of the ability to control consumer perception of their
                                                                                    9   services marketed under the TRADEMARKS, including access to the Philips’
                                                                                   10   proprietary software and the trade secrets contained therein, placing the valuable
                                                                                   11   reputation and goodwill of Philips in the hands of KPI, over which Philips has no
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   control.    KPI’s unlawful conduct puts Philips at a competitive disadvantage and
                                                                                   13   unfairly and illegally trades off of Philips’ goodwill.
REED SMITH LLP




                                                                                   14         81.     Defendants’ knowledge of the TRADEMARKS, and their ongoing
                                                                                   15   marketing and sale of modified Philips Ultrasound systems using the TRADEMARKS
                                                                                   16   evidences an intent to cause consumer confusion and defraud consumers, rendering
                                                                                   17   this case exceptional under 15 U.S.C. § 1117.
                                                                                   18         82.     As a direct and proximate result of Defendants’ infringement under 15
                                                                                   19   U.S.C. § 1114, Plaintiffs have suffered, and will continue to suffer, substantial
                                                                                   20   damage and irreparable harm constituting injury for which they have no adequate
                                                                                   21   remedy at law. Unless restrained and enjoined by this Court, the wrongful acts of KPI
                                                                                   22   will continue to cause serious irreparable injury and damage to Philips and the
                                                                                   23   goodwill associated with Philips’ TRADEMARKS.
                                                                                   24                               SECOND CAUSE OF ACTION
                                                                                   25                     False Designation of Origin – 15 U.S.C. § 1125(a)
                                                                                   26                           (All Plaintiffs Against All Defendants)
                                                                                   27         83.     Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                   28   this complaint as though fully set forth herein this Second Cause of Action.

                                                                                                                                   - 23 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 24 of 48 Page ID #:24



                                                                                    1         84.    As set forth above, Philips has owned valid and protectable interests in
                                                                                    2   the PHILIPS Trademarks since at least 1960 and KPI has never been authorized to use
                                                                                    3   the PHILIPS Trademarks.
                                                                                    4         85.    As set forth above, Philips has owned valid and protectable interests in
                                                                                    5   the PHILIPS PRODUCT Trademarks since as early as 2012 and KPI has never been
                                                                                    6   authorized to use the PHILIPS PRODUCT Trademarks.
                                                                                    7         86.    Philips has continuously used and therefore owned protectable interests
                                                                                    8   in the Diamond Select brand name since at least 2004 and KPI has never been
                                                                                    9   authorized to use the Diamond Select brand.
                                                                                   10         87.    Defendants have been using and continue to use the TRADEMARKS to
                                                                                   11   convince consumers and the public that the counterfeit Ultrasound Machines KPI is
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   selling are Philips’ backed and verified Ultrasound Machines.
                                                                                   13         88.    Defendants have been using and continue to use the Diamond Select
REED SMITH LLP




                                                                                   14   mark to convince consumers and the public that the counterfeit Ultrasound Machines
                                                                                   15   KPI is selling are Philips’ backed and verified Ultrasound Machines sold as part of, in
                                                                                   16   connection, in affiliation with, or with the approval of Philips’ Diamond Select
                                                                                   17   business.
                                                                                   18         89.    In order to deceive the public into believing that KPI is selling a Philips’
                                                                                   19   authorized Ultrasound Machine, KPI’s counterfeit machines bear the PHILIPS
                                                                                   20   Trademarks and/or one or more of the PHILIPS PRODUCT Trademarks. Defendants’
                                                                                   21   use of the TRADEMARKS on or in connection with these machines and in
                                                                                   22   juxtaposition with KPI’s name create a false association between KPI and Philips.
                                                                                   23   KPI’s illegal conduct is directed towards the same consumers and through the same
                                                                                   24   channels of trade that Philips uses.
                                                                                   25         90.    KPI also uses the TRADEMARKS in its advertising, including on its
                                                                                   26   website as set forth above, and misappropriates Philips’ created advertising brochures
                                                                                   27   and videos to market KPI’s counterfeit systems. KPI falsely tells consumers that the
                                                                                   28   Ultrasound Machines they are selling are part of the Philips Diamond Select Program

                                                                                                                                  - 24 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 25 of 48 Page ID #:25



                                                                                    1   and that they have been checked and refurbished by Philips and are backed by Philips
                                                                                    2   name and reputation. KPI’s advertising falsely touts a partnership and affiliation with
                                                                                    3   Philips that does not exist.
                                                                                    4          91.    Defendants’ unauthorized and tortious conduct is likely to cause, has
                                                                                    5   caused, and is now causing confusion, mistake, and deception in the public mind that:
                                                                                    6   (i) the counterfeit systems sold by KPI are sponsored, approved, or endorsed by
                                                                                    7   Philips, and (ii) there is a relationship, association, or partnership between KPI and
                                                                                    8   Philips that does not, in fact, exist.
                                                                                    9          92.    Such conduct by Defendant constitutes false designation of origin and
                                                                                   10   unfair competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §
                                                                                   11   1125(a).
                 A limited liability partnership formed in the State of Delaware




                                                                                   12          93.    Defendants’ unauthorized and tortious conduct also has deprived, and
                                                                                   13   will continue to deprive, Philips of the ability to control consumer perception of their
REED SMITH LLP




                                                                                   14   products and services marketed under the TRADEMARKS, placing the valuable
                                                                                   15   reputation and goodwill of Philips in the hands of KPI, over which Philips has no
                                                                                   16   control, and misleading the public.
                                                                                   17          94.    Defendants’ knowledge of the TRADEMARKS prior to KPI’s adoption
                                                                                   18   and use of the TRADEMARKS, and its ongoing marketing and sale of modified
                                                                                   19   Philips Ultrasound systems using the TRADEMARKS, evidences an intent to cause
                                                                                   20   consumer confusion and to defraud the public, and renders this case exceptional under
                                                                                   21   15 U.S.C. § 1117.
                                                                                   22          95.    As a direct and proximate result of Defendants’ infringement under 15
                                                                                   23   U.S.C. § 1125(a), Plaintiffs have suffered, and will continue to suffer, substantial
                                                                                   24   damage and irreparable harm constituting injury for which they have no adequate
                                                                                   25   remedy at law. Unless restrained and enjoined by this Court, the wrongful acts of KPI
                                                                                   26   will continue to cause serious irreparable injury and damage to Philips and the
                                                                                   27   goodwill associated with Philips’ TRADEMARKS.
                                                                                   28   ///

                                                                                                                                   - 25 -
                                                                                                                                 COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 26 of 48 Page ID #:26



                                                                                    1                               THIRD CAUSE OF ACTION
                                                                                    2                          False Advertising – 15 U.S.C. § 1125(a)
                                                                                    3                          (All Plaintiffs Against All Defendants)
                                                                                    4         96.    Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                    5   this complaint as though fully set forth herein this Third Cause of Action.
                                                                                    6         97.    As set forth above, Philips has owned valid and protectable interests in
                                                                                    7   the PHILIPS Trademarks since at least 1960 and KPI has never been authorized to use
                                                                                    8   the PHILIPS Trademarks.
                                                                                    9         98.    As set forth above, Philips has owned valid and protectable interests in
                                                                                   10   the PHILIPS PRODUCT Trademarks since as early as 2012 and KPI has never been
                                                                                   11   authorized to use the PHILIPS PRODUCT Trademarks.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         99.    As set forth above, Philips has continuously used and therefore owned
                                                                                   13   protectable interests in the Diamond Select brand name since at least 2004 and KPI
REED SMITH LLP




                                                                                   14   has never been authorized to use the Diamond Select brand.
                                                                                   15         100. Defendants have been using and continue to use the TRADEMARKS to
                                                                                   16   convince consumers and the public that the counterfeit Ultrasound Machines KPI is
                                                                                   17   selling are Philips’ backed and verified Ultrasound Machines.
                                                                                   18         101. Defendants have also been using and continue to use the Diamond Select
                                                                                   19   mark to convince consumers and the public that the counterfeit Ultrasound Machines
                                                                                   20   KPI is selling are Philips’ backed and verified Ultrasound Machines sold as part of, in
                                                                                   21   connection, in affiliation with, or with the approval of Philips’ Diamond Select
                                                                                   22   business.
                                                                                   23         102. In order to deceive the public into believing that KPI is selling a Philips’
                                                                                   24   authorized Ultrasound Machine, KPI’s counterfeit machines bear the PHILIPS
                                                                                   25   Trademarks and/or one or more PHILIPS PRODUCT Trademarks. Defendants’ use
                                                                                   26   of the TRADEMARKS on or in connection with these machines and in juxtaposition
                                                                                   27   with KPI’s name create a false association between KPI and Philips. KPI’s illegal
                                                                                   28   conduct is directed towards the same consumers and through the same channels of

                                                                                                                                  - 26 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 27 of 48 Page ID #:27



                                                                                    1   trade that Philips uses.
                                                                                    2         103. KPI also uses the TRADEMARKS in its advertising, including on its
                                                                                    3   website as set forth above, and misappropriates Philips’ created advertising brochures
                                                                                    4   and videos to market KPI’s counterfeit systems. KPI falsely tells consumers that the
                                                                                    5   Ultrasound Machines they are selling are part of the Philips Diamond Select Program
                                                                                    6   and that they have been checked and refurbished by Philips and are backed by Philips
                                                                                    7   name and reputation. KPI’s advertising falsely touts a partnership and affiliation with
                                                                                    8   Philips that does not exist.
                                                                                    9         104. Defendants’ false and misleading representations of fact in its
                                                                                   10   commercial advertising misrepresent the nature, characteristics, qualities, and origin
                                                                                   11   of Defendants’ ultrasound systems, and falsely represent that KPI’s counterfeit
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   ultrasound systems are sponsored, approved, or endorsed by Plaintiffs, that KPI’s
                                                                                   13   counterfeit goods originate from Philips, and that there is a relationship between KPI
REED SMITH LLP




                                                                                   14   and Philips that does not, in fact, exist.
                                                                                   15         105. Such conduct by KPI constitutes false advertising in violation of Section
                                                                                   16   43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
                                                                                   17         106. Defendants’ unauthorized and tortious conduct also has deprived, and
                                                                                   18   will continue to deprive, Philips of the ability to control consumer perception of their
                                                                                   19   goods and services marketed under the TRADEMARKS, placing the valuable
                                                                                   20   reputation and goodwill of Philips in the hands of KPI, over which Philips has no
                                                                                   21   control.
                                                                                   22         107. Defendants’ knowledge of the TRADEMARKS prior to KPI’s adoption
                                                                                   23   and use of the TRADEMARKS, and their ongoing marketing and sale of modified
                                                                                   24   Philips Ultrasound systems using the TRADEMARKS, evidences an intent to cause
                                                                                   25   consumer confusion and to defraud the public, and renders this case exceptional under
                                                                                   26   15 U.S.C. § 1117.
                                                                                   27         108. As a direct and proximate result of Defendants’ infringement under
                                                                                   28   15 U.S.C. § 1125(a), Plaintiffs have suffered, and will continue to suffer, substantial

                                                                                                                                     - 27 -
                                                                                                                                 COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 28 of 48 Page ID #:28



                                                                                    1   damage and irreparable harm constituting injury for which they have no adequate
                                                                                    2   remedy at law. Unless restrained and enjoined by this Court, the wrongful acts of KPI
                                                                                    3   will continue to cause serious irreparable injury and damage to Philips and the
                                                                                    4   goodwill associated with Philips’ TRADEMARKS.
                                                                                    5                               FOURTH CAUSE OF ACTION
                                                                                    6               Circumventing a Technological Measure – 17 U.S.C. § 1201
                                                                                    7                          (All Plaintiffs Against All Defendants)
                                                                                    8         109. Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                    9   this complaint as though fully set forth herein this Fourth Cause of Action.
                                                                                   10         110. Philips medical imaging systems include Philips’ copyrighted and
                                                                                   11   proprietary software, which includes Philips’ trade secrets.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         111. The clinical software and diagnostic and service tools software in Philips’
                                                                                   13   Ultrasound Systems are protected by copyright under Title 17, and include without
REED SMITH LLP




                                                                                   14   limitation Philips service tools for updating or modifying the licensed options
                                                                                   15   available on a machine, and for modifying identification numbers associated with a
                                                                                   16   machine.
                                                                                   17         112. Philips Ultrasound System licensed optional software is also protected by
                                                                                   18   copyright under Title 17.
                                                                                   19         113. Philips employs numerous access controls in order to protect and control
                                                                                   20   access to and restrict use of its copyrighted proprietary software and/or portions
                                                                                   21   thereof.
                                                                                   22         114. Philips’ access controls include technological measures to protect and
                                                                                   23   control access to and limit use of their copyrighted proprietary software and/or
                                                                                   24   portions thereof.
                                                                                   25         115. KPI has and continues to intentionally hack one or more of Philips’
                                                                                   26   technological measures to circumvent these access controls to gain unauthorized
                                                                                   27   access to Philips’ protected software works, which include Philips trade secrets, and to
                                                                                   28   enable features of these software works which Philips have not licensed or authorized.

                                                                                                                                 - 28 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 29 of 48 Page ID #:29



                                                                                    1   Through these unlawful means, KPI unlawfully gains access to unlicensed Philips
                                                                                    2   software and provides unfettered access to all subsequent users of KPI’s counterfeit
                                                                                    3   machines.
                                                                                    4         116. KPI’s counterfeit ultrasound systems are created by modifying Philips’
                                                                                    5   access controls in order to provide KPI’s customers with unrestricted and constant
                                                                                    6   access to Philips’ proprietary software without authorization or an appropriate license.
                                                                                    7   Thus, KPI’s business of selling modified ultrasound systems, each of which include
                                                                                    8   modified machine specific access controls is manufacturing, offering to the public,
                                                                                    9   and/or trafficking in a product, device, component, or part thereof, that is primarily
                                                                                   10   designed or produced for the purpose of circumventing Philips’ access controls that
                                                                                   11   protect Philips proprietary software and trade secrets.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         117. KPI has intentionally and/or knowingly illegally hacked Philips’ systems
                                                                                   13   to circumvent the technological measures Philips uses to effectively control access to
REED SMITH LLP




                                                                                   14   a work or works protected under Title 17, in violation of 17 U.S.C. § 1201(a)(1) of the
                                                                                   15   Digital Millennium Copyright Act.
                                                                                   16         118. KPI’s counterfeit ultrasound systems are systems that provide KPI’s
                                                                                   17   customers with constant access to Philips’ proprietary software. Thus, KPI’s systems
                                                                                   18   are, or at least include, devices, products, components, or parts thereof that are
                                                                                   19   primarily designed or produced for the purpose of circumventing Philips’ access
                                                                                   20   controls that protect Philips software. Thus, KPI’s business of creating and selling
                                                                                   21   counterfeit systems, is knowingly marketing, manufacturing, offering to the public,
                                                                                   22   and/or trafficking in a product, device, component, or part thereof, that is primarily
                                                                                   23   designed or produced for the purpose of circumventing Philips’ access controls that
                                                                                   24   protect Philips software.
                                                                                   25         119. Upon information and belief, Philips alleges that in order to carry out
                                                                                   26   KPI’s unlawful circumvention of Philips’ access controls, KPI makes use of tools
                                                                                   27   which have no use but to circumvent access controls.
                                                                                   28         120. KPI has intentionally and/or knowingly manufactured, offered to the

                                                                                                                                  - 29 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 30 of 48 Page ID #:30



                                                                                    1   public, or otherwise trafficked in technologies, products, services, devices,
                                                                                    2   components, or parts thereof, that are primarily designed or produced for the purpose
                                                                                    3   of circumventing protection afforded by Philips’ access controls and/or which have
                                                                                    4   limited commercially significant purpose other than to circumvent Philips’ access
                                                                                    5   controls in violation of the DMCA, 17 U.S.C. § 1201(a)(2).
                                                                                    6         121. Philips has been and will continue to be damaged in an amount not
                                                                                    7   presently known with certainty, but that will be proven at trial.
                                                                                    8         122. Philips is entitled to the range of relief provided by 17 U.S.C. 1203,
                                                                                    9   including but not limited to, injunctive relief, compensatory damages or statutory
                                                                                   10   damages, punitive damages, and Philips’ costs and attorneys’ fees in amounts to be
                                                                                   11   proven at trial. KPI’s conduct has also caused irreparable and incalculable harm and
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   injuries to Philips, and, unless enjoined, will cause further irreparable and incalculable
                                                                                   13   injury, for which Philips has no adequate remedy at law.
REED SMITH LLP




                                                                                   14                               FIFTH CAUSE OF ACTION
                                                                                   15           Modifying Copyright Management Information – 17 U.S.C. § 1202
                                                                                   16                          (All Plaintiffs Against All Defendants)
                                                                                   17         123. Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                   18   this complaint as though fully set forth herein this Fifth Cause of Action.
                                                                                   19         124. Philips proprietary software is protected by copyright laws, and Philips
                                                                                   20   owns the copyright in its protected software.
                                                                                   21         125. Philips’ proprietary software includes access controls that are accessed
                                                                                   22   and read by Philips’ automated copyright license management software within Philips
                                                                                   23   Ultrasound Systems, which is a standard component of Philips’ proprietary software
                                                                                   24   included in each Philips Ultrasound System.
                                                                                   25         126. Philips authorizes specific machines to execute only specific licensed
                                                                                   26   optional software, and the specific software is only available on that specific machine
                                                                                   27   consistent with the features the customer purchases for that specific machine.
                                                                                   28         127. When a Philips Ultrasound System boots up, a Philips access control

                                                                                                                                  - 30 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 31 of 48 Page ID #:31



                                                                                    1   allows the system to load only the licensed optional software based on machine
                                                                                    2   specific configurations accessed by Philips access controls. This automated system
                                                                                    3   allows Philips to exclude unlicensed use of optional software and thus automatically
                                                                                    4   enforces the terms and conditions under which Philips makes its software available on
                                                                                    5   a Philips Ultrasound System.
                                                                                    6         128. Philips’ machine specific configuration files for controlling access only
                                                                                    7   to licensed optional software include copyright management information under 17
                                                                                    8   U.S.C. 1202(c).
                                                                                    9         129. KPI’s business of modifying Philips Ultrasound Systems includes
                                                                                   10   modifications to such copyright management information and is intended to allow
                                                                                   11   users to make unauthorized access to unlicensed portions of Philips’ protected
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   software.
                                                                                   13         130. Upon information and belief, Philips alleges KPI’s customers are
REED SMITH LLP




                                                                                   14   unaware that KPI has modified Philips’ copyright management information, because
                                                                                   15   KPI intentionally conceals this behavior from its customers.
                                                                                   16         131. Upon information and belief, Philips alleges that KPI’s sale of counterfeit
                                                                                   17   ultrasound systems includes providing or distributing modified machine specific
                                                                                   18   configurations.
                                                                                   19         132. KPI’s business of selling counterfeit ultrasound systems with modified
                                                                                   20   copyright management information is done intentionally and for the purpose of
                                                                                   21   distributing falsified copyright management information knowing that the copyright
                                                                                   22   management information has been altered. And KPI knows, has reasonable grounds
                                                                                   23   to know, or intends that its behavior facilitates, enables, or induces KPI’s customers to
                                                                                   24   infringe Philips rights under Title 17.
                                                                                   25         133. Philips has not authorized KPI to modify or provide such falsified
                                                                                   26   copyright management information, nor has Philips authorized the modification of any
                                                                                   27   copyright management information or the unlicensed use of Philips’ proprietary
                                                                                   28   optional software.

                                                                                                                                    - 31 -
                                                                                                                                  COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 32 of 48 Page ID #:32



                                                                                    1         134. KPI knowingly and with the intent to induce, enable, facilitate, or conceal
                                                                                    2   infringement by its customers provides, and has provided, falsified copyright
                                                                                    3   management information and/or distributing falsified copyright management
                                                                                    4   information in violation of 17 U.S.C. § 1202(a).
                                                                                    5         135. KPI’s     intentional    alteration     of   Philips’   copyright   management
                                                                                    6   information and subsequent distribution of modified ultrasound systems that include
                                                                                    7   Philips’ proprietary software conveyed with such a modified copyright management
                                                                                    8   information is done with the knowledge that such behavior induces, enables,
                                                                                    9   facilitates, or conceals infringement of Philips copyright in its proprietary software in
                                                                                   10   violation of 17 U.S.C. § 1202(b).
                                                                                   11         136. KPI has also modified Philips’ proprietary marketing video in order to
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   conceal its use of a Philips’ marketing material to market the counterfeit ultrasound
                                                                                   13   systems and in furtherance of KPI’s scheme to create consumer confusion as set forth
REED SMITH LLP




                                                                                   14   above in the First, Second, and Third Causes of Action.
                                                                                   15         137. Specifically, KPI has placed its name on and within Philips copyright
                                                                                   16   protected marketing video as illustrated in the figures below.
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27            Above: KPI’s name is superimposed on Philips copyright protected work.
                                                                                   28

                                                                                                                                  - 32 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 33 of 48 Page ID #:33



                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10              Above: KPI’s name is embedded in an altered copy of Philips copyright
                                                                                                                          protected work
                                                                                   11
                                                                                              138. KPI has similarly modified other Philips copyright protected marketing
                 A limited liability partnership formed in the State of Delaware




                                                                                   12
                                                                                        literature including removing Philips name, copyright information, and logo, and
                                                                                   13
                                                                                        replacing it with KPI.
REED SMITH LLP




                                                                                   14
                                                                                              139. KPI’s name conveyed in connection with Philips’ video work is false
                                                                                   15
                                                                                        copyright information pursuant Section 1202 of the DMCA.
                                                                                   16
                                                                                              140. KPI’s modification of Philips’ marketing video to include KPI’s name
                                                                                   17
                                                                                        throughout the video is conveyed in connection with Philips’ marketing video is
                                                                                   18
                                                                                        information conveyed with the video work that falsely suggests KPI is the owner or
                                                                                   19
                                                                                        author of the work.
                                                                                   20
                                                                                              141. KPI has knowingly and with the intent to facilitate or conceal its
                                                                                   21
                                                                                        infringement of Philips’ copyright in Philips’ video work provided and distributed
                                                                                   22
                                                                                        false copyright management information in violation of the DMCA, 17 U.S.C. §
                                                                                   23
                                                                                        1202(a).
                                                                                   24
                                                                                              142. Philips has been and will continue to be damaged in an amount not
                                                                                   25
                                                                                        presently known with certainty, but that will be proven at trial.
                                                                                   26
                                                                                              143. Philips is entitled to the range of relief provided by 17 U.S.C. 1203,
                                                                                   27
                                                                                        including but not limited to, injunctive relief, compensatory damages or statutory
                                                                                   28
                                                                                        damages, punitive damages, and Philips’ costs and attorneys’ fees in amounts to be
                                                                                                                                  - 33 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 34 of 48 Page ID #:34



                                                                                    1   proven at trial. KPI’s conduct has also caused irreparable and incalculable harm and
                                                                                    2   injuries to Philips, and, unless enjoined, will cause further irreparable and incalculable
                                                                                    3   injury, for which Philips has no adequate remedy at law.
                                                                                    4                                 SIXTH CAUSE OF ACTION
                                                                                    5                Trade Secret Misappropriation – 18 U.S.C. § 1836 et seq.
                                                                                    6                             (All Plaintiffs Against All Defendants)
                                                                                    7         144. Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                    8   this complaint as though fully set forth herein this Sixth Cause of Action.
                                                                                    9         145. Philips owns and possesses certain confidential, proprietary, and trade
                                                                                   10   secret information, including scientific, technical, and engineering information and
                                                                                   11   financial, business, and economic information, as alleged above and below, in Philips’
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   proprietary software for the Philips Ultrasound Systems.
                                                                                   13         146. Philips’ confidential, proprietary, and trade secret information relates to
REED SMITH LLP




                                                                                   14   products used in, or intended for use in, interstate or foreign commerce.
                                                                                   15         147. Philips’ proprietary software and access control systems, including its
                                                                                   16   diagnostic and service software, contain and are trade secrets because Philips restricts
                                                                                   17   access to them and Philips has engaged in reasonable measures to maintain their
                                                                                   18   secrecy. Such reasonable measures to protect its trade secrets include, for example,
                                                                                   19   implementing systems of access registration, access credential management, access
                                                                                   20   control measures, temporal limitations on distributed electronic material and access
                                                                                   21   credentials, and other safeguards associated with Philips’ proprietary software,
                                                                                   22   including in the form of physical and/or technological safeguards and also including in
                                                                                   23   the form of contractual protections and written notices and warnings.
                                                                                   24         148. Philips has expended significant money and effort in developing Philips’
                                                                                   25   proprietary software, the trade secrets embodied therein, and the access control
                                                                                   26   systems that protect such software and trade secrets, and that software and the
                                                                                   27   information therein would be difficult to properly acquire or duplicate by KPI or other
                                                                                   28   competitors of Philips.

                                                                                                                                   - 34 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 35 of 48 Page ID #:35



                                                                                    1         149. Philips’ proprietary software and access control systems derive
                                                                                    2   independent economic value to Philips by not being generally known, and not being
                                                                                    3   readily ascertainable through proper means, by another person who could obtain
                                                                                    4   economic value from the disclosure or use of the information. Moreover, they are of
                                                                                    5   significant commercial value to Philips, because among other things, Philips relies
                                                                                    6   upon these trade secrets to achieve an advantage in the marketplace with respect to the
                                                                                    7   quality, range, and efficiency of the repair and maintenance services that it is able to
                                                                                    8   offer by virtue of the pricing related thereto.
                                                                                    9         150. Upon information and belief, Philips alleges KPI has distributed Philips
                                                                                   10   proprietary software images, comprising Philips trade secrets, to third parties—
                                                                                   11   software images which Philips only makes available to select Philips users, and
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   restricts as to even certain of Philips’ own engineers.
                                                                                   13         151. Upon information and belief, Philips alleges KPI possesses and is making
REED SMITH LLP




                                                                                   14   use of Philips’ trade secret tools for managing its access controls.
                                                                                   15         152. Philips’ optionally enabled software, which implements and enables
                                                                                   16   licensable features and tools, comprises Philips trade secrets, which Philips only
                                                                                   17   authorizes execution of within specific licensed machines. These trade secrets reside
                                                                                   18   on Philips Ultrasound Systems in compiled machine readable encoding, in a form
                                                                                   19   which protects the nature and character and specific details of Philips trade secrets.
                                                                                   20   These trade secrets are only accessible by a machine having an appropriate licensed
                                                                                   21   option enabled by Philips’ access controls. During execution a user or observer is
                                                                                   22   unable to observe the nature, character, or details of the trade secrets embodied in the
                                                                                   23   software that enables the machines functionality.
                                                                                   24         153. KPI unlawfully accesses and enables access to Philips’ trade secrets for
                                                                                   25   the purpose of selling KPI’s counterfeit machines for a profit. Upon information and
                                                                                   26   belief, KPI acquired access to such Philips’ trade secrets by improper means.
                                                                                   27         154. Philips takes reasonable steps to protect its software images, each of
                                                                                   28   which represents a substantial investment in time and money to develop by Philips,

                                                                                                                                   - 35 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 36 of 48 Page ID #:36



                                                                                    1   and to protect Philips’ access control management tools. These tools and software are
                                                                                    2   protected by both technological and contractual confidentiality obligations of those
                                                                                    3   who are granted access to such material.           Such trade secret material provides
                                                                                    4   independent economic value by not being generally known because they allow Philips
                                                                                    5   to manufacture software based electromechanical medical systems and to secure those
                                                                                    6   systems and the intellectual property they contain.
                                                                                    7         155. KPI has misappropriated some or all of these trade secrets for its own
                                                                                    8   unlawful use and/or benefit without express or implied consent by Philips. At the
                                                                                    9   time of its use of such trade secrets, KPI knew or had reason to know that its
                                                                                   10   knowledge of the trade secrets was acquired either under circumstances giving rise to
                                                                                   11   a duty to maintain the secrecy of the trade secrets or limit their use, or from or through
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   a person who owed a duty to Philips to maintain the secrecy of the trade secret or limit
                                                                                   13   the use of the trade secret, or by improper means.
REED SMITH LLP




                                                                                   14         156. KPI’s actions have been knowing, deliberate, willful, reckless, and in
                                                                                   15   utter disregard of Philips’ rights.
                                                                                   16         157. As a result of KPI’s misappropriation of these trade secrets, Philips has
                                                                                   17   suffered actual damages in an amount to be proven at trial. At a minimum, KPI has
                                                                                   18   gained an improper competitive advantage over Philips that caused or may cause
                                                                                   19   Philips to be underbid or to otherwise lose out on business that it would have
                                                                                   20   otherwise obtained.
                                                                                   21         158. KPI’s ongoing and continuing use of the trade secrets and proprietary and
                                                                                   22   confidential information of Philips has caused, and will cause, Philips repeated and
                                                                                   23   irreparable injury. Philips’ remedy at law is not, by itself, adequate to compensate for
                                                                                   24   the injuries already inflicted and further threatened by KPI.
                                                                                   25         159. Philips has been damaged by all of the foregoing and is entitled to an
                                                                                   26   award of exemplary damages and attorneys’ fees.
                                                                                   27         160. By engaging in the conduct set forth in the preceding paragraphs of this
                                                                                   28   Complaint, KPI have violated the Defend Trade Secrets Act (DTSA), 18 U.S.C. §

                                                                                                                                  - 36 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 37 of 48 Page ID #:37



                                                                                    1   1836, et seq.
                                                                                    2                               SEVENTH CAUSE OF ACTION
                                                                                    3     Trade Secret Misappropriation and Violations of California’s Uniform Trade
                                                                                    4                    Secret Act – California Civil Code § 3426, et. seq.
                                                                                    5                             (All Plaintiffs Against All Defendants)
                                                                                    6         161. Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                    7   this complaint as though fully set forth herein this Seventh Cause of Action.
                                                                                    8         162. Philips owns and possesses certain confidential, proprietary, and trade
                                                                                    9   secret information, including scientific, technical, and engineering information and
                                                                                   10   financial, business, and economic information, as alleged above and below, in Philips’
                                                                                   11   proprietary software for the Philips Ultrasound Systems.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         163. Philips’ confidential, proprietary, and trade secret information relates to
                                                                                   13   products used in, or intended for use, in interstate or foreign commerce.
REED SMITH LLP




                                                                                   14         164. Philips’ proprietary software and access control systems, including its
                                                                                   15   diagnostic and service software, contain and are trade secrets because Philips restricts
                                                                                   16   access to them and Philips has engaged in reasonable measures to maintain their
                                                                                   17   secrecy. Such reasonable measures to protect its trade secrets include, for example,
                                                                                   18   implementing systems of access registration, access credential management, access
                                                                                   19   control measures, temporal limitations on distributed electronic material and access
                                                                                   20   credentials, and other safeguards associated with Philips’ proprietary software,
                                                                                   21   including in the form of physical and/or technological safeguards and also including in
                                                                                   22   the form of contractual protections and written notices and warnings.
                                                                                   23         165. Philips has expended significant money and effort in developing Philips’
                                                                                   24   proprietary software, the trade secrets embodied therein, and the access control
                                                                                   25   systems that protect such software and trade secrets, and that software and the
                                                                                   26   information therein would be difficult to properly acquire or duplicate by KPI or other
                                                                                   27   competitors of Philips.
                                                                                   28         166. Philips’ proprietary software and access control systems derive

                                                                                                                                   - 37 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 38 of 48 Page ID #:38



                                                                                    1   independent economic value to Philips by not being generally known, and not being
                                                                                    2   readily ascertainable through proper means, by another person who could obtain
                                                                                    3   economic value from the disclosure or use of the information. Moreover, they are of
                                                                                    4   significant commercial value to Philips, because among other things, Philips relies
                                                                                    5   upon these trade secrets to achieve an advantage in the marketplace with respect to the
                                                                                    6   quality, range, and efficiency of the repair and maintenance services that it is able to
                                                                                    7   offer by virtue of the pricing related thereto.
                                                                                    8         167. Upon information and belief, Philips alleges KPI has distributed Philips
                                                                                    9   proprietary software images, comprising Philips trade secrets, to third parties—
                                                                                   10   software images which Philips only makes available to select Philips users, and
                                                                                   11   restricts as to even certain of Philips’ own engineers.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         168. Upon information and belief, Philips alleges KPI possesses and is making
                                                                                   13   use of Philips’ trade secret tools for managing its access controls by improperly
REED SMITH LLP




                                                                                   14   hacking into Philips’ trade secret software and modifying controls and access levels to
                                                                                   15   make and unauthorized use of Philips’ trade secrets.
                                                                                   16         169. Philips optionally enabled software which implements and enables
                                                                                   17   licensable features and tools comprises Philips trade secrets, which Philips only
                                                                                   18   authorizes execution of within specific licensed machines. These trade secrets reside
                                                                                   19   on Philips Ultrasound Systems in compiled machine readable encoding, in a form
                                                                                   20   which protects the nature and character and specific details of Philips trade secrets.
                                                                                   21   These trade secrets are only accessible by a machine having a respective licensed
                                                                                   22   option enabled by Philips’ access controls. During execution a user or observer is
                                                                                   23   unable to observe the nature, character, or details of the trade secrets embodied in the
                                                                                   24   software that enables the machines functionality.
                                                                                   25         170. Philips takes reasonable steps to protect its software images, each of
                                                                                   26   which represents a substantial investment in time and money to develop by Philips,
                                                                                   27   and to protect Philips’ access control management tools. These tools and software are
                                                                                   28   protected by both technological and contractual confidentiality obligations of those

                                                                                                                                   - 38 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 39 of 48 Page ID #:39



                                                                                    1   who are granted access to such material.           Such trade secret material provides
                                                                                    2   independent economic value by not being generally known because they allow Philips
                                                                                    3   to manufacture software based electromechanical medical systems and to secure those
                                                                                    4   systems and the intellectual property they contain.
                                                                                    5         171. KPI has misappropriated some or all of these trade secrets for its own
                                                                                    6   commercial use, and/or benefit without express or implied consent by Philips. At the
                                                                                    7   time of its use of such trade secrets, KPI knew or had reason to know that its
                                                                                    8   knowledge of the trade secrets was acquired either under circumstances giving rise to
                                                                                    9   a duty to maintain the secrecy of the trade secrets or limit their use, or from or through
                                                                                   10   a person who owed a duty to Philips to maintain the secrecy of the trade secret or limit
                                                                                   11   the use of the trade secret, or by improper means.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12         172. KPI’s actions have been knowing, deliberate, willful, reckless, and in
                                                                                   13   utter disregard of Philips’ rights. KPI’s misappropriation of Philips’ trade secrets by
REED SMITH LLP




                                                                                   14   hacking into Philips’ restricted systems and Philips’ medical imaging systems
                                                                                   15   demonstrates KPI’s behavior is willful and rises to the level of maliciousness
                                                                                   16   appropriate for exemplary and punitive damages.
                                                                                   17         173. As a result of KPI’s misappropriation of these trade secrets, Philips has
                                                                                   18   suffered actual damages in an amount to be proven at trial. At a minimum, KPI has
                                                                                   19   gained an improper competitive advantage over Philips that caused or may cause
                                                                                   20   Philips to be underbid or to otherwise lose out on business that it would have
                                                                                   21   otherwise obtained.
                                                                                   22         174. KPI’s ongoing and continuing use of the trade secrets and proprietary and
                                                                                   23   confidential information of Philips has caused, and will cause, Philips repeated and
                                                                                   24   irreparable injury. Philips’ remedy at law is not, by itself, adequate to compensate for
                                                                                   25   the injuries already inflicted and further threatened by KPI.
                                                                                   26         175. Philips has been damaged by all of the foregoing and KPI willful and
                                                                                   27   wanton conduct demonstrate that Philips is entitled to an award of exemplary damages
                                                                                   28   and attorneys’ fees.

                                                                                                                                  - 39 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 40 of 48 Page ID #:40



                                                                                    1         176. By engaging in the conduct set forth in the preceding paragraphs of this
                                                                                    2   Complaint, KPI has unlawfully misappropriated Philips’ trade secrets and violated
                                                                                    3   California’s Uniform Trade Secret Act, Cal. Civ. Code §3426, et. seq..
                                                                                    4                               EIGHTH CAUSE OF ACTION
                                                                                    5       Civil Theft and Violations of California’s Penal Code §§ 484(a) and 496(a)
                                                                                    6                           (All Plaintiffs Against All Defendants)
                                                                                    7         177. Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                    8   this complaint as though fully set forth herein this Eighth Cause of Action.
                                                                                    9         178. KPI knowingly and intentionally obtains Philips medical imaging
                                                                                   10   systems, including Ultrasound Systems, under false pretenses, unlawfully hacks into
                                                                                   11   those systems, and gains unauthorized and unlicensed access to Philips software
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   features and information residing on those machines in order to use them for personal
                                                                                   13   benefit and to sell them for a profit.
REED SMITH LLP




                                                                                   14         179. Upon information and belief, Philips alleges that KPI further knowingly
                                                                                   15   and intentionally obtained by improper means Philips’ internal tools used for
                                                                                   16   protecting Philips medical imaging systems, including Ultrasound Systems, and
                                                                                   17   Philips software and information residing on those machines from unauthorized
                                                                                   18   access.
                                                                                   19         180. KPI has further knowingly and intentionally aided others in receiving
                                                                                   20   Philips software by hacking Philips access controls and removing Philips access
                                                                                   21   controls from Philips’ Ultrasound Systems, and selling and trafficking those hacked
                                                                                   22   systems to others.
                                                                                   23         181. Upon information and belief, KPI conceals its activities from both Philips
                                                                                   24   and the marketplace, including by making physical alterations to the ultrasound
                                                                                   25   machines to erase the trace of KPI’s misconduct.
                                                                                   26         182. KPI’s knowing and intentional hacking of Philips systems to create KPI’s
                                                                                   27   counterfeit modified Ultrasound Systems is done with the intent of obtaining Philips’
                                                                                   28   proprietary software, including add on features, and information without Philips

                                                                                                                                   - 40 -
                                                                                                                                 COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 41 of 48 Page ID #:41



                                                                                    1   authorization or knowledge and in order to use the wrongfully acquired property for
                                                                                    2   KPI’s benefit and to sell it for a profit.
                                                                                    3          183. KPI’s actions have been knowing, deliberate, willful, reckless, and in
                                                                                    4   utter disregard of Philips’ rights.
                                                                                    5          184. As a result of KPI’s behavior, Philips has suffered actual damages in an
                                                                                    6   amount to be proven at trial.
                                                                                    7          185. Upon information and belief, KPI’s behavior is ongoing and continuing
                                                                                    8   and has caused, and will cause, Philips repeated and irreparable injury. Philips’
                                                                                    9   remedy at law is not, by itself, adequate to compensate for the injuries already
                                                                                   10   inflicted and further threatened by KPI.
                                                                                   11          186. Philips has been damaged by all of the foregoing and is entitled to an
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   award of compensatory damages, unjust enrichment, punitive damages, costs of suit,
                                                                                   13   prejudgment interesting, treble damages pursuant to Penal Code § 496(c), and
REED SMITH LLP




                                                                                   14   attorney’s fees pursuant to Penal Code § 496(c).
                                                                                   15          187. By engaging in the conduct set forth in the preceding paragraphs of this
                                                                                   16   Complaint, KPI have violated California’s Penal Code §§ 484(a) and 496(a).
                                                                                   17                                NINTH CAUSE OF ACTION
                                                                                   18                                   Unfair Business Practices
                                                                                   19                 California Business and Professions Code § 17200, et seq.
                                                                                   20                            (All Plaintiffs Against All Defendants)
                                                                                   21          188. Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                   22   this complaint as though fully set forth herein this Ninth Cause of Action.
                                                                                   23          189. The acts of Defendants described herein constitute unlawful, fraudulent
                                                                                   24   and unfair business practices as defined by the California Business & Professions
                                                                                   25   Code § 17200, et seq.
                                                                                   26          190. Defendants are physically tampering with and modifying Philips’
                                                                                   27   ultrasound machines and hacking into and modifying Philips’ proprietary software on
                                                                                   28   those machines, without permission, in order to sell the counterfeit ultrasound

                                                                                                                                     - 41 -
                                                                                                                                 COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 42 of 48 Page ID #:42



                                                                                    1   machines for a profit.
                                                                                    2         191. Philips has valid and protectable rights in the TRADEMARKS, which
                                                                                    3   identify Philips as the source of its medical imaging products, including ultrasound
                                                                                    4   products. The TRADEMARKS are distinctive and through Philips’ continuous and
                                                                                    5   exclusive long time use, have become commonly associated solely with Philips as the
                                                                                    6   source identifier for the products on which they are used.
                                                                                    7         192. Defendants’ use of the TRADEMARKS in its advertising, including the
                                                                                    8   Philips’ logos on the device bodies of the counterfeit machines, in association with
                                                                                    9   Defendant’s tortious conduct towards Philips as described herein, is for the purpose of
                                                                                   10   outpricing Philips and selling the counterfeit deices for considerable less than Philips
                                                                                   11   would sell a comparable Ultrasound Machine. Defendants’ conduct also enables add
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   on features that Philips might offer with the purchase of an additional license, but KPI
                                                                                   13   enables these features without purchasing a license from Philips. KPI then sells the
REED SMITH LLP




                                                                                   14   counterfeit machines to the same customers that would buy a Philips’ Ultrasound
                                                                                   15   System, and KPI markets and advertises the counterfeit machines for sale in the same
                                                                                   16   channels in which Philips markets and advertises its products.
                                                                                   17         193. Defendants’ unlawful and unfair acts and practices constitute unfair
                                                                                   18   competition, and they mislead and deceive the general public in violation of California
                                                                                   19   Business & Professions Code §§ 17200, et seq.
                                                                                   20         194. Defendants’ acts and practices constitute unfair competition and
                                                                                   21   trademark infringement under Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a),
                                                                                   22   and trademark infringement under Section 32 of the Lanham Act, 15 U.S.C. §1114,
                                                                                   23   and are therefore independent unlawful acts in violation of California Business &
                                                                                   24   Professions Code §§ 17200, et seq.
                                                                                   25         195. Defendants acted willfully and intentionally in hacking, tampering with,
                                                                                   26   and modifying Philips devices into new and unapproved systems relying on
                                                                                   27   unlicensed use of Philips’ confidential and proprietary copyright protected software,
                                                                                   28   and sold these counterfeit devices in connection with the TRADEMARKS and

                                                                                                                                 - 42 -
                                                                                                                              COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 43 of 48 Page ID #:43



                                                                                    1   through false and misleading advertising that touts an affiliation with Philips that does
                                                                                    2   not exist, all while making use of Philips copyright protected advertising material.
                                                                                    3   Defendants have, on information and belief, done this with an intent to cause
                                                                                    4   confusion or mistake and to deceive customers into believing that there is an
                                                                                    5   affiliation between Defendants and Philips or between Defendant’s counterfeit
                                                                                    6   products and Philips’ products.
                                                                                    7         196. The unlawful and fraudulent business practices of Defendants described
                                                                                    8   above present a continuing threat to, and are meant to deceive members of, the public
                                                                                    9   in that Defendants desire to promote their products by wrongfully trading on the
                                                                                   10   goodwill of the TRADEMARKS and Philips’ common law rights.
                                                                                   11         197. As a direct and proximate result of these acts, Defendants have profited,
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   and will continue to profit from, the reputation of Philips and its high quality products,
                                                                                   13   the strength of the TRADEMARKS and Philips’ goodwill.
REED SMITH LLP




                                                                                   14         198. As a direct and proximate result of Defendants’ wrongful conduct,
                                                                                   15   Philips has been injured in fact and has lost money and profits, and such harm will
                                                                                   16   continue unless Defendants’ acts are enjoined by the Court.
                                                                                   17         199. Defendants have no adequate remedy at law for Defendants’ continuing
                                                                                   18   violation of Defendants’ rights.
                                                                                   19         200. Philips demands that Defendants restore to Philips any and all profits
                                                                                   20   earned as a result of their unlawful and fraudulent actions, or provide Philips with any
                                                                                   21   other restitution as the Court deems appropriate.
                                                                                   22                               TENTH CAUSE OF ACTION
                                                                                   23                                      False Advertising
                                                                                   24                California Business and Professions Code § 17500, et seq.
                                                                                   25                          (All Plaintiffs Against All Defendants)
                                                                                   26         201. Philips restates and realleges all of the allegations of all the paragraphs in
                                                                                   27   this complaint as though fully set forth herein this Tenth Cause of Action.
                                                                                   28         202. Defendants, by the acts and behavior and business practices described

                                                                                                                                  - 43 -
                                                                                                                               COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 44 of 48 Page ID #:44



                                                                                    1   herein, are violating Section 17500 of the California Business & Professions Code.
                                                                                    2             203. Defendants creation and dissemination of statements implying or
                                                                                    3   explicitly reciting an affiliation with Philips or approval by Philips of Defendants’
                                                                                    4   business practices is false and/or misleading.
                                                                                    5             204. Defendants are aware that Philips has not condoned, approved of, or
                                                                                    6   authorized Defendants business practices, which include tortious conduct towards
                                                                                    7   Philips, thus Defendants know and have known or exercising reasonable care should
                                                                                    8   know and should have known that Defendants’ advertising, described in detail above,
                                                                                    9   including statements on Defendants’ website, is untrue and/or misleading in violation
                                                                                   10   of Section 17500.
                                                                                   11             205. Defendants’ actions are willful and in reckless disregard for Philips
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   rights.
                                                                                   13             206. The unlawful and false advertising practices of Defendants described
REED SMITH LLP




                                                                                   14   above present a continuing threat to, and are intended to deceive members of the
                                                                                   15   public. Defendants desire to promote their products by falsely representing an
                                                                                   16   affiliation with Philips that does not exist is false and misleading.        Moreover,
                                                                                   17   Defendants’ make these false representations knowing that Philips has not authorized
                                                                                   18   such practices and has in fact demanded that Defendants cease their behavior.
                                                                                   19             207. As a direct and proximate result of these acts, Defendants have profited,
                                                                                   20   and will continue to profit from, the Philips’ name and reputation, the strength of the
                                                                                   21   TRADEMARKS and Philips’ goodwill.
                                                                                   22             208. As a direct and proximate result of Defendants’ wrongful conduct,
                                                                                   23   Philips has been injured in fact and has lost money and profits, and such harm will
                                                                                   24   continue unless Defendants’ acts are enjoined by the Court.
                                                                                   25             209. Defendants have no adequate remedy at law for Defendants’ continuing
                                                                                   26   violation of Defendants’ rights.
                                                                                   27             210. Philips demands that Defendants restore to Philips any and all profits
                                                                                   28   earned as a result of their unlawful and fraudulent actions, or provide Philips with any

                                                                                                                                   - 44 -
                                                                                                                                COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 45 of 48 Page ID #:45



                                                                                    1   other restitution as the Court deems appropriate.
                                                                                    2                                     PRAYER FOR RELIEF
                                                                                    3         WHEREFORE, the Plaintiffs request that this Court enter judgment in their
                                                                                    4   favor and against Defendants as follows:
                                                                                    5         1.      Judgment be entered that
                                                                                    6              a. Defendants have infringed Plaintiffs’ TRADEMARKS and committed
                                                                                    7                 acts of unfair competition including false designation or origin and false
                                                                                    8                 advertising in violation of 15 U.S.C. §§ 1114 and 1125(a);
                                                                                    9              b. Defendants have committed actions of circumventing a technological
                                                                                   10                 measure that effectively controls access to Philips’ works protected under
                                                                                   11                 Title 17 in violation of the DCMA, 17 U.S.C. § 1201(a)(1);
                 A limited liability partnership formed in the State of Delaware




                                                                                   12              c. Defendants have committed actions of trafficking in a technology,
                                                                                   13                 device, product, service, component, or part thereof in violation of the
REED SMITH LLP




                                                                                   14                 DCMA, 17 U.S.C. § 1201(a)(2);
                                                                                   15              d. Defendants have falsified and provided or distributed falsified copyright
                                                                                   16                 management information in violation of the DMCA, 17 U.S.C. § 1202;
                                                                                   17              e. Defendants have committed acts of trade secret misappropriation in
                                                                                   18                 violation of the DTSA, 18 U.S.C. § 1836, et. seq.;
                                                                                   19              f. Defendants have violated the California Uniform Trade Secret Act in
                                                                                   20                 violation of California Civil Code § 3426, et. seq.;
                                                                                   21              g. Defendants have wrongfully taken property in violation of California
                                                                                   22                 Penal Code §§ 484(a) and 496(a);
                                                                                   23              h. Defendants have engaged in unlawful, unfair and deceptive business
                                                                                   24                 practices in violation of California Business and Profession Code
                                                                                   25                 § 17200, et. seq;
                                                                                   26              i. Defendants have engaged in false advertising in violation of California
                                                                                   27                 Business and Profession Code § 17500, et. seq.
                                                                                   28         2.      Judgment be entered permanently enjoining Defendants and each of their

                                                                                                                                   - 45 -
                                                                                                                                 COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 46 of 48 Page ID #:46



                                                                                    1   officers, members, employees, owners managers, agents, attorneys, successors,
                                                                                    2   servants, subsidiaries, related entities, licensees, and assigns, and all persons acting in
                                                                                    3   concert with any of the foregoing, from:
                                                                                    4               a. selling, offering for sale, advertising, or promoting any goods or services
                                                                                    5                  using the TRADEMARKS, or any other terms that is confusingly similar
                                                                                    6                  to Plaintiffs’ TRADEMARKS;
                                                                                    7               b. falsely stating or promoting an affiliation with, or relationship to, Philips
                                                                                    8                  which does not exist;
                                                                                    9               c. performing any actions or using any words, names, styles, titles, or marks
                                                                                   10                  that are likely to cause confusion, to cause mistake, or to deceive or
                                                                                   11                  otherwise mislead the public into believing that Defendants are endorsed
                 A limited liability partnership formed in the State of Delaware




                                                                                   12                  by, or sponsored by, affiliated with, or associated in any way with
                                                                                   13                  Philips;
REED SMITH LLP




                                                                                   14               d. circumventing any Philips access control;
                                                                                   15               e. using, possessing, or distributing any Philips proprietary material or trade
                                                                                   16                  secrets;
                                                                                   17               f. modifying any Philips copyright management information.
                                                                                   18          3.      Order an accounting of all Philips’ trade secrets or proprietary material in
                                                                                   19   Defendants’ possession and that all such trade secret or proprietary material be
                                                                                   20   returned to Philips;
                                                                                   21          4.      Defendants be held liable and ordered to account for and pay to
                                                                                   22   Plaintiffs,
                                                                                   23               a. treble actual damages or Defendants’ profits pursuant to 15 U.S.C. §
                                                                                   24                  1117(a) based on Defendants’ willful infringement of Plaintiffs’
                                                                                   25                  PHILIPS Trademark;
                                                                                   26               b. all gains, benefits, and advantages derived from Defendants’ wrongful
                                                                                   27                  use, misappropriation, and infringement of Plaintiffs’ TRADEMARKS;
                                                                                   28               c. all losses and damages, including lost profits and costs for corrective

                                                                                                                                     - 46 -
                                                                                                                                  COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 47 of 48 Page ID #:47



                                                                                    1              advertising, suffered by the Philips as a result of Defendants’ wrongful
                                                                                    2              use and infringement of the TRADEMARKS;
                                                                                    3           d. award monetary damages to Philips, including but not limited to
                                                                                    4              compensatory damages and statutory, enhanced, and punitive damages,
                                                                                    5              to the extent recoverable by law.
                                                                                    6           e. Philips’ reasonable attorneys’ fees and costs pursuant to 15 U.S.C. §
                                                                                    7              1117(a), California Penal Code § 496(c) and California Civ. Code
                                                                                    8              § 3426.4;
                                                                                    9           f. treble damages pursuant to Code § 496(c); and
                                                                                   10           g. exemplary and punitive damages for Defendants’ willful, wanton and
                                                                                   11              reckless conduct;
                 A limited liability partnership formed in the State of Delaware




                                                                                   12           h. Judgment granting Plaintiffs damages and such other relief as this Court
                                                                                   13              deems just and proper.
REED SMITH LLP




                                                                                   14
                                                                                        DATED: September 16, 2019                  REED SMITH LLP
                                                                                   15

                                                                                   16

                                                                                   17
                                                                                                                                   By: /s/ Carla M. Wirtschafter
                                                                                                                                   . Carla M. Wirtschafter
                                                                                   18                                                 Attorney for Plaintiffs
                                                                                   19
                                                                                                                                      Koninklijke Philips N.V. and Philips
                                                                                                                                      North America LLC
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                               - 47 -
                                                                                                                            COMPLAINT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 1 Filed 09/16/19 Page 48 of 48 Page ID #:48



                                                                                    1                                        Jury Demand
                                                                                    2          Philips hereby requests a jury trial on all issues and claims contained herein that
                                                                                    3   are eligible for trial by jury.
                                                                                    4
                                                                                        DATED: September 16, 2019                     REED SMITH LLP
                                                                                    5

                                                                                    6

                                                                                    7
                                                                                                                                      By: /s/ Carla M. Wirtschafter
                                                                                                                                      . Carla M. Wirtschafter
                                                                                    8                                                    Attorney for Plaintiffs
                                                                                    9
                                                                                                                                         Koninklijke Philips N.V. and Philips
                                                                                                                                         North America LLC
                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                  - 48 -
                                                                                                                               COMPLAINT
